HINES GLOBAL REIT, INC. UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENT Hines Global REIT, Inc. (“Hines Global”) and, together with Hines Global REIT Properties, LP (the “Operating Partnership”), (the “Company”) made the following acquisitions since inception: Property Name Date of Acquisition Net Purchase Price 17600 Gillette June 9, 2010 $20.4 million Brindleyplace Project July 7, 2010 $282.5 million Hock Plaza September 8, 2010 $97.9 million Southpark October 19, 2010 $31.2 million FiftySouth Sixth November 4, 2010 $185.0 million Stonecutter Court March 11, 2011 $146.8 million FM Logistic April 27, 2011 $70.8 million OnApril 27, 2011, a subsidiary of the Companyacquired Dolorous Limited and Ifmall Finance Ltd. for the sole purpose of acquiring FM Logistic Industrial Park (“FM Logistic”), a nine-building industrial complex of 748,578 square feet located in Moscow, Russia. The net purchase price for FM Logistic was $70.8 millionexclusive of transaction costs, financing feesand working capital reserves. Hines Global funded the acquisition using proceeds from its current public offering. The unaudited pro forma consolidated balance sheet assumes the acquisition of FM Logistic occurred on March 31, 2011. The unaudited pro forma consolidated statements of operations assume that all of the Company’s acquisitions occurred on January1, 2010. In management’s opinion, all adjustments necessary to reflect the effects of these acquisitions have been made. The unaudited pro forma consolidated statements of operations are not necessarily indicative of what actual results of operations would have been had the Company made these acquisitions on the first day of the period presented, nor does it purport to represent the results of operations for future periods. In addition, pro forma adjustments related to the purchase price allocation of FM Logistic are preliminary and subject to change. 1 HINES GLOBAL REIT, INC. UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET As of March 31, 2011 (In thousands, except per share amounts) March 31, 2011 Adjustments Pro Forma ASSETS Investment property, net $ $ (a) $ Cash and cash equivalents (a) Restricted cash — Interest rate swap contracts, net — Tenant and other receivables — Intangible lease assets, net (a) Deferred leasing costs, net — Deferred financing costs, net — Other assets — Total Assets $ $ LIABILITIES AND EQUITY Liabilities: Accounts payable and accrued expenses $ — $ Due to affiliates (b) Intangible lease liabilities, net (a) Other liabilities — Interest rate swap contracts — Distributions payable — Notes payable — Total liabilities Commitments and Contingencies — — — Equity: Stockholders’ equity: Preferred shares, $.001par value; 500,000 preferred shares authorized, none issued or outstanding as ofMarch 31, 2011 — — — Common shares, $.001par value; 1,500,000 common shares authorized, 54,514 common shares issued and outstanding as ofMarch 31, 2011 54 — 54 Additional paid-in capital — Accumulated deficit (b) Accumulated other comprehensive income — Total stockholders’ equity Noncontrolling interests — Total Equity Total Liabilities and Equity $ $ See notes to unaudited pro forma consolidated balance sheet and notes to unaudited pro forma consolidated financial statements. 2 Notes to Unaudited Pro Forma Consolidated Balance Sheet as of March 31, 2011 (a) To record the pro forma effect of the Company’s acquisitions of FM Logistic, assuming it had occurred on March 31, 2011.The net purchase price was $70.8 million, which was allocated to investment property, net and intangible lease assets and liabilities.The acquisition was funded using proceeds from the Company’s current public offering.Pro forma adjustments related to the purchase price allocation of FM Logistic are preliminary and subject to change. (b) To record the pro forma effect of the Company's 2% acquisition feerelated to the acquisition of FM Logistic. 3 HINES GLOBAL REIT, INC. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For theThree Months Ended March 31, 2011 (In thousands, except per share amounts) Three Months Ended March 31, 2011 Adjustments Pro Forma Revenues: Rental revenue $ $ (a) $ Other revenue — Total revenues Expenses: Property operating expenses (a) Real property taxes — Property management fees 56 (a) Depreciation and amortization (a) Acquisition related expenses (b) Asset management and acquisition fees (c) General and administrative expenses — Total expenses Income (loss) before other income (expenses) and provision for income taxes Other income (expenses): Gain on interest rate swap contracts — Other gains (losses) 26 25 Interest expense (d) Interest income 39 — 39 Income (loss) before provision for income taxes Provision for income taxes (a) Net income (loss) Net(income) lossattributable to noncontrolling interests — Net income (loss) attributable to common stockholders $ $ $ Basic and diluted loss per common share: $ $ Weighted average number common shares outstanding See notes to unaudited pro forma consolidated statement of operations and notes to unaudited pro forma consolidated financial statement. 4 Notes to Unaudited Pro Forma Consolidated Statement of Operations for the Three MonthsEnded March 31, 2011 (a) To record the pro forma effect of the Company’s acquisitions of Stonecutter Court and FM Logistics (based on their historical results ofoperations which includes adjustments related to the purchase price allocation which was performed upon acquisition)assuming that the acquisitions had occurred on January1, 2010. (b) To eliminate the effect of non-recurring acquisition expenses recordedin relationto the Company’s acquisitions of Stonecutter Court. (c) To record the pro forma effect of the Company's 1.5% asset management fee assuming that the acquisitions of Stonecutter Courtand FM Logistic had occurred on January1, 2010.In addition, this adjustment includesamounts required to eliminate the effect of non-recurring acquisition fees included in the Company’s statement of operations for thethree months endedMarch 31, 2011 related tothese acquisitions of $2.9 million. (d) To record the pro forma effect of the Company’s interest expense assuming that the Company had permanent financing in place as of January1, 2010 related to its acquisition Stonecutter Court as follows: ·On March 11, 2011 Sofina entered into a £57.0 million ($92.0 million assuming a rate of $1.61 per GBP based on the transaction date) mortgage with Landesbank Baden-Württemberg (“LBBW”) related to the acquisition of Stonecutter Court.The loan matures on March 11, 2016, with the option to extend the maturity date by one year, and has a floating interest rate of LIBOR plus 2.08%.However, the floating portion of theinterest rate was effectively fixed at 2.71% through a five-year interest rate swap agreement, whichSofina entered into with LBBW. The loan further provides for quarterly installments for the repayment of principal of £313,500 ($506,055 assuming a rate of $1.61 per GBP).Principal and interest payments began on April 15, 2011 and are due quarterly through maturity.The loan may be repaid in full prior to maturity, subject to a prepayment premium if it is repaid in the firstfour years, and is prepayable at par thereafter. Pursuant to the loan documents, the loan is secured by a mortgage and related security interests in Stonecutter Courtand is non-recourse with respect to the Company. 5 HINES GLOBAL REIT, INC. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For theYear Ended December 31, 2010 (In thousands, except per share amounts) Year Ended December 31, 2010 Adjustments Pro Forma Revenues: Rental revenue $ $ (a) $ Other revenue (a) Total revenues Expenses: Property operating expenses (a) Real property taxes (a) Property management fees (a) Depreciation and amortization (a) Acquisition related expenses (b) Asset management and acquisition fees (c) General and administrative expenses — Total expenses Income (loss) before other income (expenses) and provision for income taxes Other income (expenses): Gain on interest rate swap contracts — Other gains (losses) 39 (a) Interest expense (d) Interest income 60 Income (loss) before provision for income taxes Provision for income taxes (a) Net income (loss) Net(income) lossattributable to noncontrolling interests (e) Net income (loss) attributable to common stockholders $ $ $ Basic and diluted loss per common share: $ $ Weighted average number common shares outstanding (f) See notes to unaudited pro forma consolidated statement of operations and notes to unaudited pro forma consolidated financial statement. 6 Notes to Unaudited Pro Forma Consolidated Statement of Operations for the YearEnded December 31, 2010 (a) To record the pro forma effect of all of the Company’s acquisitions (based on their historical results ofoperations which includes adjustments related to the purchase price allocation which was performed upon acquisition)assuming that the acquisitions had occurred on January1, 2010. (b) To eliminate the effect of non-recurring acquisition expenses recordedin relationto the Company’s acquisitions. (c) To record the pro forma effect of the Company's 1.5% asset management fee assuming that the Company’s acquisitions had occurred on January1, 2010.In addition, this adjustment includesamounts required to eliminate the effect of non-recurring acquisition fees included in the Company’s statement of operations for thetwelve months endedDecember 31, 2010 related tothese acquisitions of $10.0 million. (d) To record the pro forma effect of the Company’s interest expense.This calculation is based on the predication that all permanent financing assumed or arranged in connection with its acquisitions occurred on January 1,2010 using the actual terms negotiation. (e) The Company owns a 60% interest in the Brindleyplace Project through the Brindleyplace JV, a joint venture itformed with Moorfield Real Estate Fund II GP Ltd. ("Moorfield"). The Company has consolidated the Brindleyplace JV and its wholly-owned subsidiaries in its financial statements. The purpose of this adjustment is to allocate 40% of the pro forma net income of the Brindleyplace JV to Moorfield in accordance with the joint venture agreement. (f) To record the pro forma effect of the proceeds required from the issuance of shares of the Company’s common stock to complete the acquisitions described in (a) and (g), less amounts received from the financing activities described in (c)above.This adjustment assumes thatthe Company sold shares at a price of $10 per share less commissions, dealer manager fees and issuer costs. Pro FormaYearEnded December 31, 2010 Cash needed to acquire 17600 Gillette $ Cash needed to acquire the Brindleyplace Project Cash needed to acquire Hock Plaza Cash needed to acquire Southpark Cash needed to acquire Fifty South Sixth Cash needed to acquire Stonecutter Court Cash needed to acquire FM Logistic $ Net cash received from each share of common stock issued $ Common stock needed to purchase the properties listed above Less: Historical weighted average common shares outstanding 7 Notes to Unaudited Pro Forma Consolidated Statement of Operations For the Three Months Ended March 31, 2011 and the YearEnded December 31, 2010 (1)Investment Properties Acquired After January 1, 2010 On June 9, 2010, the Company acquired 17600 Gillette, a two-story office building located in Irvine, California. The building was constructed in 1977 and contains 98,925square feet of rentable area which is 100% leased. On July 7, 2010, the Brindleyplace JV consummated its acquisition of the Brindleyplace Project. The Brindleyplace Project consists of five office buildings including ground-floor retail, restaurant and theatre space, and a 903-space multi-story parking garage constructed from 1997 - 2000. The Brindleyplace Project consists of 560,200 square feet of rentable area that is 99.2% leased to 32 tenants. On September 8, 2010 the Company acquired Hock Plaza, a 12-story office building located in Durham, North Carolina.Hock Plaza was constructed in2004 and consists of 327,160 square feet of rentable area that is 99% leased to three tenants. On October 19, 2010, the Company acquired Southpark, an industrial/flex office parkcomplex of four buildings located in Austin, Texas. Southpark was constructed in2001 and consists of 372,125 square feet of rentable area that is 94% leased to eight tenants. On November 4, 2010, the Company acquiredFifty South Sixth, a 29-story office building located in Minneapolis, Minnesota. Fifty South Sixth was constructed in2001 and consists of 698,783 square feet of rentable area that is 94% leased to thirty-two tenants. On March 11, 2011, the Company acquired all of the share capital of Sofinafor the sole purpose of acquiring Stonecutter Court, a core office building with two adjacent, ancillary buildings located in London, United Kingdom. Stonecutter Courtwas constructed in1995 and consists of 152,829 square feet of rentable area that is 100% leased to three tenants. OnApril 27, 2011, a subsidiary of the Companyacquired Dolorous Limited and Ifmall Finance Ltd. for the sole purpose of acquiring FM Logistic Industrial Park. FM Logistic Industrial Park was constructed from 1998 - 2004 and consists of 748,578 square feet that is 100% leased to one tenant. The unaudited pro forma consolidated balance sheet assumes that the acquisition of FM Logistic occurred on March 31, 2011. The unaudited pro forma consolidated statements of operations assume that all acquisitions described above occurred on January1, 2010. 8
